DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/402,682, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the limitation in claim 1 of “the first and second ends [of the single flat horizontal cloth mounting strap] are sewn on an outside of the saddle pad horizontally,” lacks written description support in the parent ‘682 application. Therefore, the instant application will be examined in view of its own effective filing date, 7/22/2020.
Drawings
horizontally” (claim 1, emphasis added), “the horizontal cloth mounting strap…has a fastener for repeatedly opening and closing the loop” (end of claim 1), and “the horizontal cloth mounting strap opens up…” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In particular, the figures illustrate the first and second ends having vertically extending stitches, and the first and second ends are vertical, rather than horizontal. Re the second limitation, the figures do not illustrate the mounting strap having any type of fastener that would allow for repeatedly opening and closing the loop; instead, the figures depict the mounting strap having its ends sewn to the saddle pad. Similarly, as to the last limitation, the figures depict the mounting strap having its ends sewn to the saddle pad, and with no means of “open[ing] up” the mounting strap.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because “is disclosed” in line 1 should be deleted as being implied and therefore not contributing to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: reference numbers #11 and #13 are both described as being “vertical [cloth] attachment loops.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a fastener for repeatedly opening and closing the loop” in the last two lines of the claim, rendering the claim indefinite because it is unclear as to whether see figures 2-4), and the limitation will be interpreted as best understood to be referring to those loops. 
Re Claim 4, the claim requires that the display item “consists of a clear pouch with the competitor or exhibitor number displayed therein.” However, such limitation renders the claim indefinite because it contradicts the display item recited in claim 1, from which claim 4 depends, because it limits the display item to not “having two vertically mounted cloth attachment loops,” which is required in claim 1. In other words, the display item “consist[ing] of” a clear pouch and the number, cannot also have the attachment loops of claim 1. Therefore, the scope of claim 4 would not have been understood to an ordinarily skilled artisan at the time of Applicant’s invention.
Claim 7 is rendered indefinite because it is unclear as to how “the first and second ends [of the mounting strap] are sewn on an outside of the saddle pad horizontally,” as recited in claim 1, and also “the horizontal cloth mounting strap opens up to allow the two vertically mounted cloth attachment loops to thread through the loops on the back of the display item,” as recited in claim 7. In particular, if the first and second ends of the mounting strap are sewn to the saddle pad, then the mounting strap would not appear to be able to be “open[ed] up.”
Claims 2, 3, 5, 6, and 8-10 are rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 requires that the display item “consists of a clear pouch with the competitor or exhibitor number displayed therein.” However, such limitation does not further limit claim 1, from which claim 4 depends, because it limits the display item to not “having two vertically mounted cloth attachment loops,” which is required in claim 1. In other words, the display item “consist[ing] of” a clear pouch and the number, cannot also have the attachment loops of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hense, U.S. Patent Application Publication No. 2007/0125047 A1, in view of Murdoch et al., U.S. Patent No. 7,770,770 B2 (hereinafter Murdoch), and Gregg, U.S. Patent No. 6,279,804 B1 (all submitted by Applicant on IDS filed 7/22/2020).
Re Claim 1, as best understood (see drawing objections and 112(b) rejection, supra), Hense teaches an equine saddle pad display system consisting of:
A saddle pad (20) having an outside surface (28), having a flat horizontal cloth (see paragraph [0033]) mounting strap (32; see id., figures 2 and 5, and paragraph [0036]) having a first end (left end of 32 extending between 22; see figures 2 and 5) and a second end (right end of 32 extending between 22; see id.), wherein the see figure 5, noting that a loop is formed between portions of 32 and 30 for insertion of 42);
A display item (40) having a vertically mounted attachment loop (42) mounted on a back of the display item (see id.) to hang the display item level on the horizontal cloth mounting strap (see id. and figure 3);
Wherein at least one of the horizontal cloth mounting strap and the vertically mounted attachment loop has a fastener (42). See figure 5 and paragraph [0036].
Hense does not expressly teach that the horizontal cloth mounting strap is a single flat strap, wherein the first and second ends are sewn on an outside of the saddle pad horizontally; the display item having a plurality of vertically mounted cloth attachment loops or at least one of the horizontal cloth mounting straps and the plurality of attachment loops has a fastener for repeatedly opening and closing the loop. Re the horizontal cloth mounting strap being a single strap, Hense teaches that the mounting strap is a “retaining sleeve,” which could be due to a sleeve being formed between the mounting strap and the saddle pad; or it would refer to the sleeve being a material looped upon itself. Hense at figures 2 and 5 is unclear, since an underside of the mounting strap, if any, is not shown. Regarding the claimed fastener, Hense’s fastener allows for removability of the display item, similar to Applicant’s fastener, but does not expressly teach that the fastener is for repeatedly opening and closing the loop.
Murdoch, similarly directed to an attachment system consisting of: a device (14) having an outside surface (outwardly facing surface in figure 1) having a single flat cloth see figure 1 and 4:5-9), having a first end and a second end (distal ends of 20), wherein the first and second ends are sewn on an outside of the device (see figures 1 and 2 and 4:5-9) and form a loop (24) between the horizontal cloth mounting strap and the outside surface of the device (see, e.g., figure 5); an attachment item (30) having a vertically mounted attachment loop (60), mounted on a back of the attachment item (see id., figure 4, and 4:42-49) to hang the attachment item level on the horizontal cloth mounting strap. See id. and figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Hense to have a single flat horizontal cloth mounting strap having the first and second ends sewn on an outside of the saddle pad horizontally and form a loop between the horizontal cloth mounting strap and the outside surface of the saddle pad, as taught by Murdoch, in order to facilitate attaching the display item to the saddle pad by moving the mounting strap to the outside of the saddle pad for easy viewing to ensure proper securement, and to prevent the attachment loop and mounting strap from brushing against the horse. Compare Hense at figure 5, with Murdoch at figure 5. Modifying the first and second ends to be sewn on an outside, rather than inside, of the saddle pad, amounts to merely rearranging the parts of the prior art references, without changing their function, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Although Hense as modified by Murdoch does not expressly teach that the first and second ends are sewn horizontally—it is noted that Applicant’s figures illustrate the same vertical sewing as Murdoch (compare Applicant’s figures 1 and 2, with Murdoch at 
Furthermore, Gregg, similarly directed to an attachment system having a single flat horizontal mounting strap (18; see figure 1 and 2:8-21), an attachment item (20) having two vertically mounted cloth attachment loops (see figure 1 and 2:30-39; see also Spec. at paragraph [023]) mounted on a back of the attachment item (see figure 1 and 2:30-39) to hang the attachment item level on the horizontal mounting strap (see id.), teaches that it is known in the art to have at least one of the horizontal mounting strap and the two vertically mounted cloth attachment loops having a fastener (28) for repeatedly opening and closing the loop. See figure 1, 2:26-29, and 2:36-47.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the vertically mounted attachment loop of Hense as modified by Murdoch to be two vertically mounted cloth attachment loops, as taught by Gregg, in order to more securely hold the display item in a horizontal alignment on the mounting straps by ensuring that ends of the display item are vertically aligned, and to use a softer material that will be comfortable for a rider and horse. Applicant’s specification does not allege any criticality of having multiple attachment loops instead of a single attachment loop, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Additionally, it would have been Compare Hense at figure 5, with Gregg at figure 1. The modification of the fastener amounts to merely using a known functional equivalent type of fastener to accomplish the same objective, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 2, Hense as modified by Murdoch and Gregg teaches that the fastener is selected from the group consisting of a hook and loop fastener, and straps. See Gregg at figure 1, 2:26-29, and 2:36-47.
Re Claim 3, Hense as modified by Murdoch and Gregg teaches that the display item is a competitor or exhibitor number. See Hense at paragraph [0034], describing #40 as “exhibitor number tag.”
Re Claim 5, Hense as modified by Murdoch and Gregg teaches that the display item is selected from the group consisting of a logo, stable name, owner, jewelry, and monogram. See Hense at paragraph [0036].
Re Claim 6, Hense as modified by Murdoch and Gregg teaches that the vertically mounted cloth attachment loops on the back of the display item allow the horizontal cloth mounting strap to pass through the vertically mounted cloth attachment loops. See Hense at figure 5 and paragraph [0036]; Murdoch at figures 4 and 5, 4:46-49, and 4:66-5:4; Gregg at figure 1 and 2:26-46.
See Hense at figure 1.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the saddle pad of Hense as modified by Murdoch and Gregg to be either an English or a Western saddle pad, in order to allow it to be used with an English saddle or Western saddle as desired. English and Western saddle pads are well-known in the art and the most conventional types of equine saddles, and constitute merely a change in shape of the saddle pad to conform to an English saddle or a Western saddle. Applicant’s specification does not allege criticality of the saddle being Western or English.
Re Claim 10, Hense as modified by Murdoch and Gregg does not expressly teach a permanent message or logo on a face of the horizontal cloth mounting strap. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification, in order to provide product branding for the manufacturer. Such a modification to the mere appearance of an item that does not change the function of the article does not constitute a patentable change in structure.
Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hense, Murdoch, and Gregg as applied to claim 3 above, and further in view of Schneider, U.S. Patent No. 6,065,273 (submitted by Applicant on IDS filed 7/22/2020).
see 112(d) rejection above), Hense as modified by Murdoch and Gregg does not expressly teach that the display item consists of a clear pouch with a competitor or exhibitor number displayed therein.
Schneider, similarly directed to an equine saddle pad display system (see Abstract and figure 9), teaches that it is well-known in the art for the system to comprise a display item (106) consisting of a clear pouch (see 5:17-27) with a competitor or exhibitor number displayed therein. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the display item of Hense as modified by Murdoch and Gregg to consist of a clear pouch with a competitor or exhibitor number displayed therein, as taught by Schneider, in order to protect the competitor or exhibitor number from wear and tear, and to allow the number card to be easily interchanged with another without removing the entire display item from the saddle pad.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hense, Murdoch, and Gregg as applied to claim 1 above, and further in view of Mooney, U.S. Patent No. 5,154,042 (submitted by Applicant on IDS filed 7/22/2020).
Re Claim 7, as best understood (see drawing objection and 112(b) rejection above), Hense as modified by Murdoch and Gregg teaches that the plurality of vertically mounted cloth attachment loops open up (see Hense at figure 5 and paragraph [0036]; Murdoch at figures 4 and 5, 4:46-49, and 4:66-5:4; Gregg at figure 1 and 2:26-46) to allow the plurality of vertically mounted cloth attachment loops to thread through the horizontal cloth mounting strap, rather than expressly teaching that the horizontal cloth mounting strap opens up.
Mooney, similarly directed to an equine accessory mounting system, teaches that it is well-known in the art to have a horizontal cloth mounting strap (46, 48; see 1:52-55, noting that VELCRO are cloth; see also Spec. at paragraph [023]) forming a loop (see, e.g., figure 6), an accessory item (10) having a vertically mounted attachment loop (38) mounted on a back of the accessory item to hang the accessory item on the mounting strap (via 44, 54), wherein both the horizontal mounting strap and the vertically mounted attachment loop have a fastener (50, 52 for the horizontal mounting strap; 44, 54 for the vertically mounted attachment loop) for repeatedly opening and closing the horizontal mounting strap and the vertically mounted attachment loop. See id. and 2:45-50.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Murdoch at figures 4 and 5, 4:46-49, and 4:66-5:4; Gregg at figure 1 and 2:26-46 to also have the horizontal cloth mounting strap open up to allow the two vertically mounted cloth attachment loops to thread through the loops on the back of the display item, as taught by Mooney, in order to facilitate attaching the display item, or using a display item that might not have openable attachment loops. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/Primary Examiner, Art Unit 3642